Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
Allowable Subject Matter
Claims 10, 11, 13, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 is allowed because the closest prior art, Huang, Nordstrom, Ma, Pewzner, Takahashi, Cox, Omae, and Siemens, either singularly or in combination, fail to anticipate or render obvious selectively acquiring or cancelling the measure of the electronic noise while acquiring the AC output and the DC output; and a controller coupled to the processor and configured to operate the first emitter and the second emitter in a plurality of states including a first state in which the first emitter is powered on and the second emitter is powered off, a second state in which the second emitter is powered on and the first emitter is powered off, and a third state in which the first emitter and the second emitter are both powered off, in combination with all other limitations in the claim as claimed and defined by applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chirag J. Pujary, “Investigation of Photodetector Optimization in Reducing Power Consumption by a Noninvasive Pulse Oximeter Sensor”, A Thesis Submitted to the Faculty of the WORCESTER POLYTECHNIC INSTITUTE in partial fulfillment of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863